Case 1:19-cv-04790-SEB-MJD Document 11 Filed 10/14/20 Page 1 of 8 PageID #: 60




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

EMILEE BOWYER,                                        )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:19-cv-04790-SEB-MJD
                                                      )
WARDEN,                                               )
                                                      )
                              Respondent.             )

             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

       Emilee Bowyer's petition for a writ of habeas corpus challenges her conviction in prison

disciplinary case IWP 19-08-0005. For the reasons explained in this Entry, Ms. Bowyer's petition

is denied.

        A. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
Case 1:19-cv-04790-SEB-MJD Document 11 Filed 10/14/20 Page 2 of 8 PageID #: 61




        B. Disciplinary Proceeding

        On August 2, 2019, Investigator Michele D. Miller-Clark wrote a conduct report charging

Ms. Bowyer with a violation of Code 247, possession or solicitation of unauthorized personal

information:

        This conduct report is based on information gathered during confidential case file
        19-IWP-0029, Intelligence gathered through monitored calls, interviews, and other
        forms of evidence to include but not limited to information extracted from camera
        footage clearly indicates Offender Emilee Bowyer, 262506 did have unauthorized
        personal information involving another offender Rachel Stegner, 269309
        confidential telephone pin number. Details of these findings are on a need to know
        basis and should not be disclosed to this offender to maintain the integrity of the
        confidential case file. END of Report.

Dkt. 7-1. The confidential case file for 19-IWP-0029 was filed ex parte for the Court's review at

docket 8.

        Ms. Bowyer was notified of the charge on August 5, 2019. Dkt. 7-2. She pled not guilty,

requested a lay advocate, did not request to call any witnesses, and requested the evidence from

the investigation. Id.

        A disciplinary hearing was held on August 9, 2019, and Ms. Bowyer stated: "there is not

proof that I used this offender[']s phone." Dkt. 7-3. The disciplinary hearing officer (DHO)

considered the conduct report and found Ms. Bowyer guilty because she "used another offender[']s

telephone pin to complete calls." Id. Her sanctions included deprivation of 60-days' earned credit

time. Id.

        Ms. Bowyer's appeals to the Facility Head and the Indiana Department of Correction

(IDOC) Final Reviewing Authority were unsuccessful. Dkt. 7-4; dkt. 7-5. Ms. Bowyer then filed

her petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Dkt. 1. The respondent filed

a return on March 6, 2020. Dkt. 7. Ms. Bowyer did not file a reply.




                                                2
Case 1:19-cv-04790-SEB-MJD Document 11 Filed 10/14/20 Page 3 of 8 PageID #: 62




       C. Analysis

       Ms. Bowyer raises three grounds in her petition: (1) she received another conduct report

pertaining to this investigation, and that matter was set for a re-hearing; 1 (2) she was told at her

hearing that she was seen on camera on the telephone but the documents in the record show two

different dates; and (3) she did not receive a fair and impartial hearing. Dkt. 1 at 2-3.

       The respondent argues that Ms. Bowyer failed to exhaust her administrative remedies as to

ground 1 and part of ground 2. Dkt. 7 at 5. First, the respondent contends Ms. Bowyer did not

argue in her appeals that her second case pertaining to this investigation was sent back for a

rehearing, and second, that Ms. Bowyer did not argue that she was confused about when the

telephone calls took place. Id.

       Though the Court acknowledges the respondent's procedural arguments, the Court finds

that judicial efficiency will best be achieved by a merits review of the claims. In Lambrix v.

Singletary, 520 U.S. 518, 524 (1997), "the Supreme Court noted that its cases have 'suggest[ed]

that the procedural-bar issue should ordinarily be considered first.' Nevertheless, added the Court,

it did 'not mean to suggest that the procedural-bar issue must invariably be resolved first; only that

it ordinarily should be.'" Brown v. Watters, 599 F.3d 602, 609–10 (7th Cir. 2010) (quoting

Lambrix, 520 U.S. at 525). Therefore, the Court will address Ms. Bowyer's first and second

grounds on their merits.

               1. Ground 1: Re-hearing

       Though Ms. Bowyer argues that her subsequent disciplinary conviction stemming from



1
  The Court notes that Ms. Bowyer is referring to a conduct report charging her with another
violation of Code B-247 in disciplinary case IWP 19-08-0006. Dkt. 1. Ms. Bowyer has filed a
habeas petition regarding that disciplinary conviction that is also pending before this Court. See
case No. 1:20-cv-00037-JRS-TAB, Bowyer v. Warden (Ms. Bowyer was charged with possession
of unauthorized personal information of a former staff member).
                                                  3
Case 1:19-cv-04790-SEB-MJD Document 11 Filed 10/14/20 Page 4 of 8 PageID #: 63




this underlying investigation was set for a re-hearing, it is of no consequence to the Court's decision

regarding her petition in this matter. Ms. Bowyer acknowledges the re-hearing was set due to

denial of a lay advocate. Dkt. 1. However, a prisoner in a disciplinary proceeding has no right to a

lay advocate unless the inmate is illiterate or the complexity of the issue makes it unlikely that the

inmate will be able to collect and present evidence. See Miller v. Duckworth, 963 F.2d 1002, 1004

(7th Cir. 1992) (citing Wolff, 418 U.S. at 571). Ms. Bowyer makes no such argument that these

circumstances are present, and the record reflects that neither are.

       Accordingly, she is not entitled to habeas relief on this ground.

               2. Notice

       Ms. Bowyer argues that documentation in the record reflects different dates, specifically

when she was seen by the camera using the telephone calls in the dayroom Dkt. 1. She contends

that the documents reflect July 16, 2019 as a date of incident and then a date of August 2, 2019.

Id. The Court construes Ms. Bowyer's argument as one challenging adequate notice of the charge

against her. She argues that she "never received clarity as to which date was being referred to[.]"

Id.

       Ms. Bowyer's argument fails. The confidential case file represents that an ongoing

investigation into Ms. Bowyer's unauthorized possession of another inmate's personal pin number

used to make telephone calls, her unauthorized possession of a former staff member's personal

information, and information regarding her telephone calls, spanned across a time frame of June

2019 to August 2, 2019 (the day her conduct report was written). Dkt. 8. Ms. Bowyer was notified

that she was charged with a Code 247 violation on August 5, 2019, based on information from an

investigation "through monitored calls, interviews, and other forms of evidence to include but not

limited to information extracted from camera footage" that established she possessed personal



                                                  4
Case 1:19-cv-04790-SEB-MJD Document 11 Filed 10/14/20 Page 5 of 8 PageID #: 64




information belonging to Offender Rachel Stegner. Dkt. 7-1. The conduct report outlined exactly

what information Ms. Bowyer possessed, the other inmate's confidential telephone pin number. Id.

Ms. Bowyer's hearing occurred on August 9, 2019, four days after she received notice of her

charge. Dkt. 7-2; dkt. 7-3.

       The Court finds that Ms. Bowyer was given more than 24 hours advanced written notice

of the hearing. The conduct report informed Ms. Bowyer of the violation and the facts underlying

the charge that enabled her to "marshal the facts and prepare a defense." Wolff, 418 U.S. at 564;

see also Northern v. Hanks, 326 F.3d 909, 910 (7th Cir. 2003).

       Accordingly, Ms. Bowyer is not entitled to habeas relief on this ground.

               3. Impartial decision maker

       Ms. Bowyer argues that the DHO "made multiple attempts to consult other staff members

concerning my hearing including stopping the hearing at one point to speak with a superior." Dkt.

1 at 3. She contends that there were two other officers at the hearing who were in training. Id. One

of them whom she identifies as Officer Fernandez, had a conversation with the DHO; she alleges

the DHO said if she was not sanctioned appropriately it "would reflect poorly on him." Id.

       A prisoner in a disciplinary action has the right to be heard before an impartial decision

maker. Hill, 472 U.S. at 454. However, hearing officers "are entitled to a presumption of honesty

and integrity" absent clear evidence to the contrary. Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir.

2003); see Perotti v Marberry, 355 F. App'x 39, 43 (7th Cir. 2009) (citing Withrow v. Larkin, 421

U.S. 35, 47 (1975)). Moreover, the "constitutional standard for impermissible bias is high," and

hearing officers "are not deemed biased simply because they presided over a prisoner's previous

disciplinary proceeding" or because they are employed by the prison. Piggie, 342 F.3d at 666. The

presumption is overcome—and an inmate's right to an impartial decision maker is breached—in



                                                 5
Case 1:19-cv-04790-SEB-MJD Document 11 Filed 10/14/20 Page 6 of 8 PageID #: 65




rare cases, such as when the hearing officer has been "directly or substantially involved in the

factual events underlying the disciplinary charges, or in the investigation thereof." Id. at 667.

          Simply put, Ms. Bowyer has not presented clear evidence to overcome the presumption

that her hearing officer was impartial. Ms. Bowyer does not argue, and the record does not indicate,

that either of these officers present at the hearing or the superior the DHO consulted were involved

in the underlying investigation. There is no evidence that the DHO was directly or substantially

involved in the underlying investigation. There is no evidence in the record to support Ms.

Bowyer's assertion that the DHO made a statement regarding the severity of her sanctions or how

they impact him, other than her unsupported account. Taking as true that the DHO made the

statement, it was that Ms. Bowyer be "appropriately" sanctioned. Such a comment does not suggest

bias or partiality. The Court finds Ms. Bowyer's assertions do not overcome the presumption that

the DHO was impartial.

          Accordingly, habeas relief on this ground is denied.

                 4. Sufficiency of the Evidence

          The Court also addresses Ms. Bowyer's contention that she does not believe that camera

footage exists showing her on the telephone in the dayroom on July 16, 2019 or August 2, 2019.

Dkt. 1.

          Courts may not reweigh evidence already presented at a prison disciplinary hearing. Hill,

472 U.S. at 455-56 (courts will not reweigh the evidence in prison disciplinary cases); Scruggs,

485 F.3d at 941 (same). Challenges to the sufficiency of the evidence are governed by the "some

evidence" standard. "[A] hearing officer’s decision need only rest on 'some evidence' logically

supporting it and demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274; see

Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) ("The some evidence standard . . . is



                                                  6
Case 1:19-cv-04790-SEB-MJD Document 11 Filed 10/14/20 Page 7 of 8 PageID #: 66




satisfied if there is any evidence in the record that could support the conclusion reached by the

disciplinary board.") (citation and quotation marks omitted). The "some evidence" standard is

much more lenient than the "beyond a reasonable doubt" standard. Moffat v. Broyles, 288 F.3d

978, 981 (7th Cir. 2002). "[T]he relevant question is whether there is any evidence in the record

that could support the conclusion reached by the disciplinary board." Hill, 472 U.S. at 455-56. The

conduct report "alone" can "provide[ ] 'some evidence' for the . . . decision." McPherson v.

McBride, 188 F.3d 784, 786 (7th Cir. 1999). Nonetheless, in a safeguard against arbitrary

revocation of an inmate's good-time credits, a court must "satisfy [itself] that the evidence the

board did rely on presented 'sufficient indicia of reliability.'" Meeks v. McBride, 81 F.3d 717, 720

(7th Cir. 1996). To challenge the reliability of evidence introduced during a prison disciplinary

hearing, there must be "some affirmative indication that a mistake may have been made." Webb v.

Anderson, 224 F.3d 649, 653 (7th Cir. 2000).

       A violation of Code 247, in relevant part, is defined as "[p]ossessing or soliciting

unauthorized personal information regarding another offender . . . including . . . financial

information, or telephone numbers[.]" Dkt. 7-6 at 8. Ms. Bowyer's wondering if video evidence

exists—and her unsupported belief that it does not—is not a basis for habeas relief. Sufficient

evidence exists to meet the "some evidence" standard to support her conviction, including the

conduct report and the contents of the confidential case file that comprehensively detail the

investigation regarding her unauthorized possession of another inmate's confidential telephone pin

number.

       D. Conclusion

       "The touchstone of due process is protection of the individual against arbitrary action of




                                                 7
Case 1:19-cv-04790-SEB-MJD Document 11 Filed 10/14/20 Page 8 of 8 PageID #: 67




the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles Ms. Bowyer to the relief she seeks.

Accordingly, Ms. Bowyer's petition for a writ of habeas corpus must be denied and the action

dismissed.

       Judgment consistent with this Entry shall now issue.


       IT IS SO ORDERED.

       Date:         10/14/2020                        _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana


Distribution:

EMILEE BOWYER
262506
INDIANA WOMENS PRISON
INDIANA WOMENS PRISON
Inmate Mail/Parcels
727 Moon Road
Plainfield, IN 46168

Natalie Faye Weiss
INDIANA ATTORNEY GENERAL
natalie.weiss@atg.in.gov




                                                 8
